                       Case 5:16-cv-00622-BKS-DEP Document 129 Filed 06/11/19 Page 1 of 13



                                                 U.S. DISTRICT COURT
                                       FOR THE NORTHERN DISTRICT OF NEW YORK

Case Name & No.:      ELIJAH JOHNSON V. CITY OF SYRACUSE, ET AL.,
                      5:16-cv-622 (BKS/DEP)

                      SECOND AMENDED EXHIBIT LIST

Date of Trial: June 12, 2019

PRESIDING JUDGE: Hon. Brenda K. Sannes

( ) Plaintiff   (X) Defendant       ( ) Court

Exhibit Number     Marked for               Admitted in       Remarks     Witness        Exhibit Description
                   Identification           Evidence
D-1                                                                                      Map of area where parties
                                                                                         occurred
Intentionally
blank
D-2-A                                       Stipulated into                              Photograph DSC_0062
                                            Evidence
D-2-B                                       Stipulated into                              Photograph DSC_0044
                                            Evidence
D-2-C                                       Stipulated into                              Photograph DSC-0046
                                            Evidence
D-2-D                                       Stipulated into                              Photograph DSC-0047
                                            Evidence
D-2-E                                       Stipulated into                              Photograph DSC-0048
                                            Evidence




{H3645490.2}
               Case 5:16-cv-00622-BKS-DEP Document 129 Filed 06/11/19 Page 2 of 13



D-2-F                          Stipulated into                                   Photograph DSC-0049
                               Evidence
D-2-G                          Stipulated into                                   Photograph DSC-0051
                               Evidence
D-2-H                          Stipulated into                                   Photograph DSC-0052
                               Evidence
D-2-I                          Stipulated into                                   Photograph DSC-0054
                               Evidence
D-2-J                          Stipulated into                                   Photograph DSC-0055
                               Evidence
D-2-K                          Stipulated into                                   Photograph DSC-0057
                               Evidence
D-2-L                          Stipulated into                                   Photograph DSC-0058
                               Evidence
D-2-M                          Stipulated into                                   Photograph DSC-0092
                               Evidence
D-2-N                          Stipulated into                                   Photograph DSC-0093
                               Evidence
D-2-O                          Stipulated into                                   Photograph DSC-0095
                               Evidence
D-2-P                          Stipulated into                                   Photograph DSC-0096
                               Evidence
D-2-Q                          Stipulated into                                   Photograph DSC-0097
                               Evidence
D-2-R                          Stipulated into                                   Photograph DSC-0098
                               Evidence
D-2-S                                                                            Photograph DSC-0099




{H3645490.2}
               Case 5:16-cv-00622-BKS-DEP Document 129 Filed 06/11/19 Page 3 of 13



D-2-T                          Stipulated into                                   Photograph DSC-0101
                               Evidence
D-2-U                          Stipulated into                                   Photograph DSC-0102
                               Evidence
D-2-V                          Stipulated into                                   Photograph DSC-0103
                               Evidence
D-2-W                          Stipulated into                                   Photograph DSC-0105
                               Evidence
D-2-X                          Stipulated into                                   Photograph DSC-0107
                               Evidence
D-2-Y                          Stipulated into                                   Photograph DSC-0108
                               Evidence
D-2-Z                          Stipulated into                                   Photograph DSC-0111
                               Evidence
D-2-AA                         Stipulated into                                   Photograph DSC-0112
                               Evidence
D-2-BB                         Stipulated into                                   Photograph DSC-0113
                               Evidence
D-2-CC                         Stipulated into                                   Photograph DSC-0125
                               Evidence
D-2-DD                         Stipulated into                                   Photograph DSC-0127
                               Evidence
D-2-EE                                                                           Photograph DSC-0132

D-2-FF                                                                           Photograph DSC-0134

D-2-GG                                                                           Photograph DSC-0137




{H3645490.2}
               Case 5:16-cv-00622-BKS-DEP Document 129 Filed 06/11/19 Page 4 of 13



D-2-HH                         Stipulated into                                   Photograph DSC-0138
                               Evidence
D-2-II                         Stipulated into                                   Photograph DSC-0142
                               Evidence
D-2-JJ                                                                           Photograph DSC-0143

D-2-KK                                                                           Photograph DSC-0144

D-2-LL                                                                           Photograph DSC-0147

D-2-MM                                                                           Photograph DSC-0148

D-2-NN                         Stipulated into                                   Photograph DSC-0152
                               Evidence
D-2-OO                                                                           Photograph DSC-0184

D-2-PP                                                                           Photograph DSC-0188

D-3                                                                              DCJS Use of Force
                                                                                 Materials
D-4                                                                              Disc containing Onondaga
                                                                                 County 911 Call Center
                                                                                 calls on July 6, 2014 re:
                                                                                 Comstock and Miles Ave
D-4-A                                                                            Disc containing Police
                                                                                 Radio traffic from July 6,
                                                                                 2014
D-5                                                                              Computer Aided Dispatch
                                                                                 (CAD) notes from July 5-
                                                                                 6, 2014


{H3645490.2}
               Case 5:16-cv-00622-BKS-DEP Document 129 Filed 06/11/19 Page 5 of 13



D-6                                                                              DR Summary (DR 14-
                                                                                 335189)
D-6-A                                                                            Incident Summary Report,
                                                                                 Comstock Ave. (DR 14-
                                                                                 335189)
D-6-B                                                                            Incident Summary Report,
                                                                                 Sumner Ave. (DR 14-
                                                                                 335270)
D-6-C                                                                            Incident Summary Report,
                                                                                 Miles Ave. (DR 14-
                                                                                 335280)
D-7                            Stipulated into                                   Booking video (redacted
                               Evidence                                          for sound at 00:47-00:55)
D-8                                                                              Use of Force Model
D-9                                                                              SPD training materials



D-10                                                                             Mauro Police Report
                                                                                 (DR 14-335189)


D-11                                                                             Quonce Report
                                                                                 (DR 14-335189)


D-12                                                                             LaShomb Report
                                                                                 (DR 14-335189)




{H3645490.2}
               Case 5:16-cv-00622-BKS-DEP Document 129 Filed 06/11/19 Page 6 of 13



D-13                                                                             Gunsalus Police Report
                                                                                 (DR 14-335189)

D-14                                                                             Kelley Police Report (DR
                                                                                 14-353470)

D-15                                                                             Certified Certificate of
                                                                                 Disposition re: rioting and
                                                                                 trespassing (redacted)
D-16                                                                             Certified Certificate of
                                                                                 Disposition re: harassment
                                                                                 (redacted)

D-17                                                                             Misdemeanor Criminal
                                                                                 Information re: rioting


D-18                                                                             Violation Criminal
                                                                                 Information re: trespassing


D-19                                                                             Violation Criminal
                                                                                 Information re: harassment


D-20                                                                             Transcript from plea
                                                                                 allocution related to
                                                                                 harassment charge

D-21                                                                             Online complaint sent
                                                                                 7/6/14




{H3645490.2}
                Case 5:16-cv-00622-BKS-DEP Document 129 Filed 06/11/19 Page 7 of 13



D-22                                                                              Plaintiff’s apology letter



Intentionally
blank


D-23-A                                                                            Social Media - Panorama
                                                                                  of Comstock Ave.,
                                                                                  07/06/2014

D-23-B                                                                            Social Media - Sumner
                                                                                  Ave., 07/06/2014


D-23-C                                                                            Social Media - 07/07/2014
                                                                                  Twitter Post, Kenny
                                                                                  McFadden

D-23-D                                                                            Social Media - 07/26/2014
                                                                                  Twitter Post, Elijah
                                                                                  Johnson

D-23-E                                                                            Social Media - 08/02/2014
                                                                                  and 08/06/2014 Twitter
                                                                                  Posts, Elijah Johnson

D-23-F                                                                            Social Media - 08/19/2014
                                                                                  and 08/23/2014 Twitter
                                                                                  Posts, Elijah Johnson




{H3645490.2}
               Case 5:16-cv-00622-BKS-DEP Document 129 Filed 06/11/19 Page 8 of 13



D-23-G                                                                           Social Media -
                                                                                 “315Bangers” social media
                                                                                 account

D-24                                                                             Impound Report



D-25                                                                             Memo from Ralph
                                                                                 Bowering to Captain
                                                                                 Galvin dated 7/26/14

D-25-A                                                                           Memo from Ralph
                                                                                 Bowering to Captain
                                                                                 Galvin dated 11/04/14

D-26                                                                             First Cell Phone Video of
                                                                                 Mario Franco, 07/05/2014


D-27                                                                             Second Cell Phone Video
                                                                                 of Mario Franco,
                                                                                 07/05/2014

D-28                                                                             Photograph of Mario
                                                                                 Franco taken by SPD,
                                                                                 dated 07/05/2014
                                                                                 (DSC_0092)
D-29                                                                             Photograph of John
                                                                                 Gunsalus taken by SPD,
                                                                                 dated 07/06/2014
                                                                                 (DSC_0117)




{H3645490.2}
               Case 5:16-cv-00622-BKS-DEP Document 129 Filed 06/11/19 Page 9 of 13



D-30                                                                             Excerpt of “Generations’
                                                                                 Redemption at Faith Hope
                                                                                 Community Center” video,
                                                                                 featuring Elijah Johnson,
                                                                                 published on
                                                                                 YouTube.com
D-31                                                                             Videos of Elijah Johnson
                                                                                 boxing published on
                                                                                 YouTube.com

D-32                                                                             Home-video of Elijah
                                                                                 Johnson boxing (00:08
                                                                                 minute clips)

D-33                                                                             Civilian Complaint Form
                                                                                 to SPD’s Office of
                                                                                 Professional Standards,
                                                                                 handwritten.
D-34                                                                             Amended Civilian
                                                                                 Complaint Form to SPD’s
                                                                                 Office of Professional
                                                                                 Standards.
D-35                                                                             Plaintiff’s Notice of Claim



D-36                                                                             Plaintiff’s Complaint
                                                                                 (unamended) (Dkt. No. 1)


D-37                                                                             Mario Franco’s Notice of
                                                                                 Claim




{H3645490.2}
               Case 5:16-cv-00622-BKS-DEP Document 129 Filed 06/11/19 Page 10 of 13



D-38                            Stipulated into                                  John Johnson’s
                                Evidence                                         Photographs of Plaintiff
                                                                                 dated July 6, 2014

D-38-A                          Stipulated into                                  John Johnson Photo 1
                                Evidence


D-38-B                          Stipulated into                                  John Johnson Photo 2
                                Evidence


D-38-C                          Stipulated into                                  John Johnson Photo 3
                                Evidence


D-38-D                          Stipulated into                                  John Johnson Photo 4
                                Evidence


D-38-E                          Stipulated into                                  John Johnson Photo 5
                                Evidence


D-38-F                          Stipulated into                                  John Johnson Photo 6
                                Evidence


D-38-G                          Stipulated into                                  John Johnson Photo 7
                                Evidence




{H3645490.2}
               Case 5:16-cv-00622-BKS-DEP Document 129 Filed 06/11/19 Page 11 of 13



D-38-H                          Stipulated into                                  John Johnson Photo 8
                                Evidence


D-38-I                          Stipulated into                                  John Johnson Photo 9
                                Evidence


D-39                                                                             SPD Policy – Vol. 1. Art.
                                                                                 3, Sect. 9 Arresting,
                                                                                 Processing, & Transporting
                                                                                 Prisoners
D-40                            Stipulated into                                  Elijah Johnson July 6,
                                Evidence                                         2014 redacted Upstate
                                                                                 Medical Records

D-41                            Stipulated into                                  Elijah Johnson Justice
                                Evidence                                         Center Medical Records


D-42                                                                             Elijah Johnson Justice
                                                                                 Center Booking Records


D-43                                                                             USA Boxing Buffalo
                                                                                 Certified Records


D-44                                                                             Boxing Event Poster,
                                                                                 04/05/2014




{H3645490.2}
                  Case 5:16-cv-00622-BKS-DEP Document 129 Filed 06/11/19 Page 12 of 13



D-45                                                                                Employment Letter from
                                                                                    Empire State Professionals,
                                                                                    Inc.

D-46                                                                                Email from Michael
                                                                                    Henry, dated 07/18/2014


D-47                                                                                Amended Complaint (Dkt.
                                                                                    No. 22)


D-48                                                                                Stipulation of
                                                                                    Discontinuance against
                                                                                    Gunsalus, Hard, and Mims.



DEMONSTRATIVE EXHIBITS:

Demonstrative #                                                                     Overhead street view
     1                                                                              of Miles Ave.
Demonstrative #                                                                     Overhead schematic of
     2                                                                              back driveway of 223
                                                                                    Miles Ave.
Demonstrative #                                                                     Satellite Map of the
     3                                                                              100 block of Comstock
                                                                                    Ave.
Demonstrative #                                                                     Satellite Map of the
     4                                                                              700 block of Sumner
                                                                                    Ave.
Demonstrative #                                                                     Satellite Map of all
     5                                                                              involved blocks.



{H3645490.2}
                        Case 5:16-cv-00622-BKS-DEP Document 129 Filed 06/11/19 Page 13 of 13



1.      Defendants reserve the right to supplement this exhibit list with additional exhibits as needed and depending on the evidence
        offered by Plaintiff at trial.

2.      This exhibit list does not include impeachment exhibits.

        DATED: June 11, 2019                                                         Respectfully submitted,
               Syracuse, New York                                                            /S/
                                                                                     OFFICE OF THE CORPORATION COUNSEL
                                                                                     OF THE CITY OF SYRACUSE
                                                                                     Attorney for Defendants
                                                                                     TODD M. LONG, ESQ.
                                                                                     Bar Roll No.: 519301
                                                                                     300 City Hall
                                                                                     Syracuse, New York 13202
                                                                                     Tel: (315) 448-8400
                                                                                     Fax: (315) 448-8381
                                                                                     tlong@syrgov.net




{H3645490.2}
